Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 are pending.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-23, drawn to methods of treating cancer and rescuing T cell activation, comprising administration of an anti-Globo series antibody and a negative immune checkpoint inhibitor, classified in C07K16/30.
II.	Claims 24-30, drawn to a pharmaceutical composition comprising an anti-Globo series antibody and anti-negative immune checkpoint inhibitors, and a kit comprising the composition, classified in A61K2039/545. 
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the pharmaceutical composition of invention II can be used for characterizing stem cells in vitro, which is materially different than invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Species Election 1: This specie election is required upon electing invention I or II as set forth in the above restriction.
Applicant is required to elect a one or a distinct combination of anti-negative immune checkpoint inhibitors (e.g. claims 3, 10, 12, and 26).
If applicant elects a PD-1/PD-L1 antibody as the one or distinct combination of anti-negative immune check point antibody, Applicant is further required to elect a specific species of an anti-PD-1/PD-L1 antibody (e.g. claim 6).
The species are independent and distinct because they are molecules with different properties and their respective antigens have different physiological roles and are found on different cell types.  In addition, these species are not obvious variants of each other based on the current record.
Species Election 2: This species election is required upon electing invention I or II as set forth in the above restriction.
One or a distinct combination of sequences of an anti-Globo H antibodies and/or anti-SSEA4 antibodies.  Each antibody is defined by at least 6 CDR sequences, or both a VH and VL sequence.  An example of a species:  An anti-Globo H antibody comprising the amino acid sequences of SEQ ID NOs:5-10.
The species are independent or distinct because each antibody is unique in sequence and in properties such as binding to its respective antigen. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each amino acid sequence would require a separate search in the sequence databases. A search for one sequence would not be commensurate with a search for any of the other sequences.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY L. MCDERMOTT whose telephone number is (571)272-0486.  The examiner can normally be reached on Monday - Friday 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/WESLEY L. MCDERMOTT/            Examiner, Art Unit 1643                      

/JULIE WU/            Supervisory Patent Examiner, Art Unit 1643